Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 10, 2017

The Court of Appeals hereby passes the following order:

A18D0023. EDWARD KENT TURNER v. THE STATE.

      A Gwinnett County State Court jury found Edward Kent Turner guilty of
driving with a suspended or revoked license, and he was sentenced by the court on
June 20, 2017. Turner filed a timely application for discretionary appeal from the
court’s sentencing order.
      It appears, however, that no provision of OCGA § 5-6-35 (a) applies here, and
the order Turner wishes to appeal is directly appealable. Pursuant to OCGA § 5-6-35
(j), this Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable. Accordingly, this application is hereby
GRANTED. Turner shall have ten days from the date of this order to file a notice of
appeal with the trial court. If, however, he has already filed a timely notice of appeal,
he need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.